 



Exhibit 10.10
LoopNet, Inc.
2007 Bonus Plan
1. Purpose
The LoopNet, Inc. 2007 Bonus Plan (the “Plan”) is intended to: (i) enhance
stockholder value by promoting strong linkages between employee contributions
and company performance; (ii) support achievement of the business objectives of
LoopNet, Inc. (the “Company”); and (iii) promote retention of participating
employees.
2. Effective Date
The Plan is effective for the Company’s 2007 fiscal year beginning January 1,
2007, through December 31, 2007 (the “Plan Year”). The Plan is limited in time
and will expire automatically on December 31, 2007 (the “Expiration Date”). The
Plan also supersedes all prior bonus or commission incentive plans with respect
to the eligible employees (as set forth in Section 4) or any written or verbal
representations regarding the subject matter of the Plan.
3. Administration

(a)   The Plan shall be administered by the Compensation Committee of the Board
of Directors of the Company (the “Compensation Committee”). The Compensation
Committee shall have all powers and discretion necessary or appropriate to
administer the Plan and to control its operation, including, but not limited to,
the power to (i) determine which employees are eligible to participate in the
Plan, (ii) prescribe the terms and conditions of the Plan bonuses hereunder (as
further defined in Section 6 below, the “Bonuses”), (iii) determine the extent
of the achievement of the Bonuses, (iv) adopt rules for the administration,
interpretation and application of the Plan as are consistent therewith, and
(v) interpret, amend or revoke any such rules. The Company’s Chief Executive
Officer will be responsible for implementing the Plan.

(b)   All determinations and decisions made by the Compensation Committee, the
Board, and any delegate of the Compensation Committee pursuant to the provisions
of the Plan shall be final, conclusive, and binding on all persons, and shall be
given the maximum deference permitted by law.

(c)   The Compensation Committee, in its sole discretion and on such terms and
conditions as it may provide, may delegate all or part of its authority and
powers under the Plan to one or more directors and/or officers of the Company.

(d)   The Company shall provide a copy of the Plan to each Participant (as
defined in Section 4 below).

 



--------------------------------------------------------------------------------



 



4. Eligibility
Each of the Chief Executive Officer, Chief Financial Officer, Chief Marketing
Officer, Chief Product Officer and Chief Technology Officer or other employee
designated by the Compensation Committee of the Company may be eligible to
participate in this Plan, provided he or she is designated by the Compensation
Committee as a participant and the Compensation Committee has not, in its sole
discretion, withdrawn such designation (a “Participant”) and he or she meets all
the following conditions:
(a) is a full-time regular employee of the Company as of the last day of the
Plan Year;

(b)   has not entered into an agreement relating to termination of his or her
employment with the Company (other than an employment agreement or offer letter,
change of control agreement, or equity compensation agreement that provides for
certain benefits in connection with the Participant’s future termination of
employment); and

(c)   is not subject to disciplinary actions, is in good standing with the
Company and is not subject to a performance improvement plan.

5. Performance Measures
In general, Bonuses will be based upon the achievement of a combination of
financial metrics, such as revenue, earnings before interest, taxes,
depreciation and amortization and stock compensation expense (“adjusted EBITDA”)
and net income, and business objectives (the “Performance Objectives”). Revenue,
adjusted EBITDA and net income shall be measured in accordance with generally
accepted accounting principles. The Compensation Committee will determine the
target Performance Objectives, and Participants will be provided with a summary
of the target Performance Objectives.
6. Bonus Metrics

(a)   Each Participant will be eligible for payment of a Bonus equal to a
percentage of Participant’s Base Salary (as defined below) (“Bonus Percentage”)
based primarily on the level of achievement of the Performance Objectives.

(b)   Base salary is the Participant’s base salary actually paid to the
Participant for the Plan Year (“Base Salary”); provided that if a Participant
has a paid leave of absence of any length during the Plan Year, the salary paid
to the Participant during such leave of absence will not be included in Base
Salary. Nothing in the Plan, or arising as a result of a Participant’s
participation in the Plan, shall prevent the Company from changing a
Participant’s Base Salary at any time based on such factors as the Company shall
in its discretion determine appropriate.

(c)   Bonus Percentages are a percentage of Base Salary determined by the
Compensation Committee according to such factors as the Compensation Committee,
in its sole discretion, deems appropriate, including achievement of the
Performance Objectives at

2



--------------------------------------------------------------------------------



 



target or greater, individual Participant performance, competitive market data
and historical Company compensation. Bonus Percentages for the Participants are
as follows:

    •   Chief Executive Officer: 30% of Base Salary at target achievement of the
Performance Objectives, up to 80% of Base Salary

    •   Chief Financial Officer: 30% of Base Salary at target achievement of the
Performance Objectives, up to 60% of Base Salary

    •   Chief Marketing Officer: 30% of Base Salary at target achievement of the
Performance Objectives, up to 80% of Base Salary

    •   Chief Product Officer: 25% of Base Salary at target achievement of the
Performance Objectives, up to 50% of Base Salary

    •   Chief Technology Officer: 25% of Base Salary at target achievement of
the Performance Objectives, up to 50% of Base Salary

(d)   Notwithstanding anything to the contrary contained herein, the
Compensation Committee has the discretion to determine to pay less than the full
amount (including to pay zero percent) of the Bonus to which any Participant
would otherwise be entitled, which determination shall be based upon such
factors as the Compensation Committee determines appropriate (including without
limitation as a result of the Company’s or a Participant’s failing to achieve
one or more objectives with respect to the Plan Year, as a result of which it
would be against the best interests of the Company and its stockholders to pay
all or any portion of such Bonus).

(e)   Bonuses shall be unsecured, unfounded obligations of the Company. All
Bonuses shall be paid in cash from the general assets of the Company. To the
extent they have any rights under the Plan, Participants’ rights shall be those
of general unsecured creditors of the Company.

(d)   In the event of a Participant’s death, participation in the Plan will
cease. At the discretion of the Compensation Committee, earned and prorated
Bonuses may be paid to the Participant’s estate after the end of the Plan Year
(as provided in Section 7 below) but only if a Bonus would have been paid to the
Participant had the Participant been entitled to receive it.

7. Timing and Form of Payment of Bonuses
Subject to the terms and conditions of the Plan, Bonuses shall be paid as soon
as practicable after completion of the Company year-end audit for the Plan Year.
8. Plan Changes; No Entitlement

3



--------------------------------------------------------------------------------



 



The Compensation Committee may at any time amend, suspend, or terminate the
Plan, including may amend any aspect of the Bonuses and may amend the Plan so as
to ensure that no amount paid or to be paid hereunder shall be subject to the
provision of Internal Revenue Code Section 409A(a)(1)(B). Nothing in the Plan is
intended to create an entitlement to any employee for any incentive payment
hereunder.
9. General Provisions

(a)   Tax Withholding. The Company shall withhold all applicable taxes from any
Bonus, including any federal, state and local taxes.

(b)   No Effect on Employment or Service. Nothing in the Plan shall interfere
with or limit in any way the right of the Company to terminate a Participant’s
employment or service at any time, with or without cause. Employment with the
Company is on an at-will basis only. The Company expressly reserves the right,
which may be exercised at any time, to terminate any individual’s employment
with or without cause without regard to the effect it might have upon him or her
as a Participant under this Plan.

(c)   Nontransferability of Awards. No award granted under the Plan may be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will, or by the laws of descent and distribution. All rights with
respect to an award granted to a Participant shall be available during his or
her lifetime only to the Participant.

(d)   Severability. In the event any provision of the Plan shall be held illegal
or invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Plan, and the Plan shall be construed and enforced as if
the illegal or invalid provision had not been included.

(e)   Governing Law. The Plan and all awards shall be construed in accordance
with and governed by the laws of the State of California, but without regard to
its conflict of law provisions.

(f)   Entire Agreement. The Plan, and any resolutions of the Compensation
Committee of the Board adopting the Plan, is the entire understanding between
the Company and the employee regarding the subject matter of the Plan and
supersedes all prior bonus or commission incentive plans, or employment
contracts whether with the Company or any written or verbal representations
regarding the subject matter of the Plan. Participation in the Plan during the
Plan Year will not convey any entitlement to participate in this or future plans
or to the same or similar bonus benefits. Payments under the Plan are an
extraordinary item of compensation that is outside the normal or expected
compensation for the purpose of calculating any extra benefits, termination,
severance, redundancy, end-of-service premiums, bonuses, long-service awards,
overtime premiums, pension or retirement benefits or other similar payment.

4